Filed 9/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 175







State of North Dakota, 		Plaintiff and Appellee



v.



Spencer Curtiss, 		Defendant and Appellant







No. 20110062







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Pamela A. Nesvig (on brief), Assistant State’s Attorney, and Katherine M. Naumann (on brief), third-year law student, appearing under the Rule on the Limited Practice of Law by Law Students, Courthouse, P.O. Box 5518, Bismarck, N.D. 58506-5518, for plaintiff and appellee.



Kent M. Morrow (on brief), 411 North 4th Street, P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant.

State v. Curtiss

No. 20110062



Per Curiam.

[¶1]	
Spencer Curtiss appeals the district court’s criminal judgment entered after a jury convicted him of gross sexual imposition.  Curtiss argues the district court erred by admitting a video of Curtiss smoking marijuana, admitting testimony about Curtiss channeling a younger personality while he engaged in sexual acts with the victim and excluding evidence of the victim’s sexual history.  We affirm under N.D.R.App.P. 35.1(a)(4), concluding the district court did not abuse its discretion by making the evidentiary rulings. 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom